Citation Nr: 0718135	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  01-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a bowel disorder, variously diagnosed as chronic 
irritable bowel syndrome, tropical and nontropical sprue, and 
clostridium difficile colitis.  

2.  Entitlement to a compensable disability rating for status 
post cholecystectomy for benign gallbladder tumor.  

3.  Entitlement to an effective date earlier than June 29, 
2004, for a 10 percent rating for a scar, as a residual of a 
cholecystectomy for benign gallbladder tumor.  

4.  Entitlement to an effective date earlier than June 29, 
2004, for service connection for abdominal neuropathy.  

5.  Entitlement to an initial compensable disability rating 
for abdominal neuropathy.  

6.  Entitlement to service connection for a right thigh 
muscle disorder.  

7.  Entitlement to service connection for a back muscle 
disorder.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a hysterectomy


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts and from an August 2004 decision by the 
Oakland, California VARO.  The veteran has since relocated to 
the jurisdiction of the Roanoke, Virginia VARO.  

When the case was previously before the Board, in October 
2001, issues 1 and 2 were remanded for further development.  
Issue 3 was added while the case was in remand status.  The 
required development has been completed and the Board 
proceeds with its review of the appeal.  

In March 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Issues 4 through 8 above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected bowel disorder, variously diagnosed 
as chronic irritable bowel syndrome, tropical and nontropical 
sprue, and clostridium difficile colitis, is manifested by 
symptoms analogous to a severe irritable colon syndrome, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  There is no 
malnutrition, weight loss, or general impairment of health.  

2.  The service-connected status post cholecystectomy 
residuals, for benign gallbladder tumor, do not result in 
additional symptomatology beyond that associated with a 
severe irritable colon syndrome.  There is no malnutrition, 
weight loss, or general impairment of health.  

3.  The claim for the scar as a residual of a cholecystectomy 
for benign gallbladder tumor, was first received on June 29, 
2004, many years after the veteran completed her active 
service and after final adjudication of her claim for 
benefits for residuals of a cholecystectomy for benign 
gallbladder tumor.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a bowel disorder, variously diagnosed as chronic 
irritable bowel syndrome, tropical and nontropical sprue, and 
clostridium difficile colitis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.113, 4.114, and Codes 7319, 7323 
(2006).  

2.  The criteria for a compensable disability rating for 
status post cholecystectomy for benign gallbladder tumor have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.113, 4.114, and 
Codes 7318, 7319 (2006).  

3.  The criteria for an effective date earlier than June 29, 
2004, for a 10 percent rating for a scar, as a residual of a 
cholecystectomy for benign gallbladder tumor have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2002, and updated in April 
2003, May 2004, July 2005 and October 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings and an earlier effective 
date; information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected to 
provide.  The veteran was instructed in May 2004 and July 
2005 to submit any evidence in her possession that pertained 
to her claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in May 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of her claims and the late notice did not affect 
the essential fairness of the decision. 

The veteran was provided the notice required by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2006.  While this notice was given after the initial 
adjudication of the claim, the veteran was not prejudiced 
because she had actual knowledge of her right to appeal 
evaluations and effective dates and did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.

Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A Disability Rating in Excess of 30 Percent for a Bowel 
Disorder, 
Variously Diagnosed as Chronic Irritable Bowel Syndrome, 
Tropical and Nontropical Sprue, and Clostridium Difficile 
Colitis.

A mild irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), with disturbances of bowel function with 
occasional episodes of abdominal distress will be rated as 
noncompensable.  A moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress will be rated as 10 percent disabling.  A severe 
irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress will be rated as 30 percent disabling.  
38 C.F.R. § 4.114, Code 7319 (2006).  

The current 30 percent rating is the maximum under this code 
and contemplates the severe symptoms, including diarrhea and 
abdominal distress, described by the veteran in her 
correspondence, medical histories, and hearing testimony.  A 
higher rating would require consideration under other rating 
criteria.  

The Board has considered various other rating criteria.  
Ulcerative colitis is rated under 38 C.F.R. § 4.114, Code 
7323 (2006).  It will be rated as 10 percent disabling when 
there is moderate colitis with infrequent exacerbations.  The 
current 30 percent rating is assigned for a moderately severe 
colitis with frequent exacerbations.  The next higher rating 
is 60 percent and it requires a severe colitis with numerous 
attacks a year and malnutrition, health being only fair 
during remissions.  

The VA clinical records show that the veteran has been seen 
regularly and demonstrate that she has not had a condition 
equivalent to a severe ulcerative colitis.  Her weight has 
been stable.  She has not had malnutrition and her health has 
been significantly better than fair.  On the recent 
examination in April 2006, the examiner expressed the opinion 
that the veteran was well nourished and her nutritional 
status was normal.  The Board is cognizant of the veteran's 
testimony of her efforts to take care of herself by eating 
properly and taking supplements.  The need for supplements is 
not the same as the severe impact on health associated with 
actual malnutrition.  The medical records clearly establish 
that the veteran does not have malnutrition.  Therefore, her 
gastrointestinal disability does not approximate the criteria 
for a 60 percent rating.  Similarly, she does not have the 
pronounced colitis required for a 100 percent rating.  She 
does not have marked malnutrition, general debility, or 
serious complications such as a liver abscess.  Anemia is 
part of the criteria for the 100 percent rating and there 
were some anemic blood levels on the April 2006 examination.  
However, previous studies in March 2002 and February 2003 had 
been normal.  Moreover, anemia alone does not support a 100 
percent rating.  For example, anemia is part of the criteria 
for a 20 percent rating for a resection of the small 
intestine, under 38 C.F.R. § 4.114, Code 7328 (2006), or for  
hemorrhoids, under 38 C.F.R. § 4.114, Code 7336 (2006).  

Comparing the veteran's symptoms to the criteria for 
residuals of resection of the small intestine, a higher, 40 
percent rating would require definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss.  A 60 percent rating would require 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss.  
38 C.F.R. § 4.114, Code 7328 (2006).  As discussed above, the 
clinical records and examination findings repeatedly show 
that the veteran's weight has been stable and there is no 
objective evidence of any significant interference with 
nutrition.  Consequently, this code does not provide a basis 
for a higher rating.  

Malnutrition is the key requirement for any higher 
gastrointestinal rating under § 4.114.  The private clinical 
records, VA hospital and clinical records, and the reports of 
VA examinations in May 2003, June 2004, and April 2006 
establish by a preponderance of evidence that the veteran 
does not have the malnutrition or otherwise approximate any 
applicable criteria for a rating in excess of 30 percent.  
38 C.F.R. § 4.7 (2006).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A Compensable Disability Rating for Status Post 
Cholecystectomy for Benign Gallbladder Tumor.

Residuals of removal of the gall bladder will be rated at 0 
percent where nonsymptomatic, 10 percent disabling where 
there are mild symptoms, and 30 percent disabling where there 
are severe symptoms.  38 C.F.R. § 4.114, Code 7318 (2006).  

The regulations provide special considerations for coexisting 
abdominal conditions.  There are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in Sec. 4.14.  38 C.F.R. § 4.113 
(2006).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342,  and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).  

In accordance with the initial paragraph of § 4.114, since 
the veteran's service-connected gastrointestinal symptoms are 
already rated as 30 percent disabling under Code 7319 (2006), 
she can not be assigned a compensable rating under Code 7318.  
The Board has considered the possibility of elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  In this case, as 
discussed above, the medical records repeatedly demonstrate 
that the service-connected disabilities, even together, do 
not have the severe impact on the veteran's nutrition which 
would be necessary to approximate a higher rating.  Here, 
again, the medical records provide a preponderance of 
evidence that is against a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Other Criteria and Extraschedular Rating

For the disabilities evaluated here, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that her service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

An Effective Date Earlier Than June 29, 2004 for a 10 Percent 
Rating for a Scar,
 as a Residual of a Cholecystectomy for Benign Gallbladder 
Tumor.

By a rating decision dated in March 1986, the RO granted 
service connection for status post cholecystectomy for a 
benign tumor.  Service connection was effective the date of 
claim, September 3, 1985.  The disability was rated as 
noncompensable under diagnostic code 7318.  The veteran did 
not appeal and the rating was final.  38 U.S.C. § 4005 
(1985); 38 C.F.R. §§ 3.104(a), 19.129(a) (1985).  

Subsequently, the veteran complained of gastrointestinal and 
abdominal symptoms, as reflected in her VA medical records 
and claims history.  However, the record does not disclose 
any specific claims or complaints or findings that the gall 
bladder surgery scar was tender and painful.  

For example, on the May 2003 VA examination, the veteran 
reported occasional shooting pains over the right upper 
quadrant of her abdomen.  She did not complain about the scar 
itself.  The examiner found mild to moderate lower abdominal 
tenderness.  There was a well-healed large right upper 
quadrant scar, but no tenderness or pain from the scar was 
reported.  The impression included status post 
cholecystectomy with removal of benign tumor in 1981; chronic 
numbness over the surgical site.  The symptoms here appear to 
be associated with the veteran's abdomen itself.  As such, 
they would be rated as part of her gastrointestinal disorder, 
not as a manifestation of the scar.  In this examination, the 
scar appears to be well-healed, long, and otherwise 
asymptomatic.  There is no evidence that the scar 
approximates the criteria for a 10 percent rating.  

The earliest correspondence from the veteran that could be 
considered a claim for the scar itself was received on June 
29, 2004.  In it she discussed various claimed disabilities.  
She also stated that the area of her gall bladder surgery was 
painful when touched.  

On June 29, 2004, the veteran had a VA examination for her 
gastrointestinal disorders.  During the examination, she 
reported feeling pain and said she had a horrible feeling 
when someone touched that region.  She described a sharp 
shooting pain inferior to the scar, which traveled around her 
hip and back.  It did not limit her activities, although she 
had discomfort from pressure over the scar.  The examiner 
described a 14 centimeter oblique scar in the right upper 
quadrant of the abdomen.  It was markedly tender and there 
was hyperesthesia to light touch in the area medial and 
inferior to the scar, extending to the umbilicus.  The area 
was quite sensitive to the touch.  It was difficult to 
ascertain the strength of the muscles because the area was 
quite tender.  The assessment was status post cholecystectomy 
with residual tender, painful scar and peripheral sensory 
neuropathy post-surgical.  The examiner commented that the 
scar caused medical symptoms but did not cause impairment of 
function at that time.  The discomfort and altered sensation 
was a moderate level.  

An August 2004 rating decision granted service connection for 
the scar, residuals of status post cholecystectomy for benign 
gallbladder tumor.  It was rated as 10 percent disabling.  
Unstable superficial scars will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Code 7803 (2006).  Superficial 
scars which are painful on examination will be rated as 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804 (2006).  
Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Code 7805 (2006).  

The 10 percent rating for the service-connected scar was 
effective from June 29, 2004.  The veteran disagreed with the 
effective date, writing that she had been seeking 
compensation for the scar since 1981, when surgery left it 
symptomatic.  The December 2004 statement of the case 
explained that the date of the June 29, 2004 VA examination 
was the first time that the scar was objectively found to be 
symptomatic and that it was not tender on several previous 
examinations.  

Unless a disability is claimed within a year of service, the 
law and regulations provide that the earliest effective date 
will be the date the claim is received.  Similarly, when a 
previously adjudicated claim is reopened the date of receipt 
of the claim is the earliest effective date.  Moreover, the 
effective date will be based on the facts found.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  That is, if 
the facts at the time of the claim do not support a 
compensable rating, a compensable rating will not be 
assigned, until it is factually supported.  The Court has 
recognized that changes in the severity of the service-
connected disability may warrant changes in the rating during 
the period when the claim is being processed.  These are 
referred to as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The record in this case shows that the veteran has indeed 
been complaining about her gall bladder surgery residuals for 
quite some time, but these seem to be intra-abdominal 
complaints.  There is nothing that could reasonably be 
construed as a complaint about the scar, prior to June 29, 
2004.  Similarly, there are abdominal findings of record, but 
these are intra-abdominal and it is not until June 29, 2004 
that there are medical findings associating tenderness or 
pain with the post-surgical scar.  Consequently, the Board 
must conclude that there is no claim or other basis for an 
earlier effective date prior to June 29, 2004.  The records 
here provide a preponderance of evidence which establishes 
that June 29, 2004 is the earliest effective date which can 
be assigned for the 10 percent rating for the gall bladder 
surgery scar.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.


ORDER

A disability rating in excess of 30 percent for a bowel 
disorder, variously diagnosed as chronic irritable bowel 
syndrome, tropical and nontropical sprue, and clostridium 
difficile colitis, is denied.  

A compensable disability rating for status post 
cholecystectomy for benign gallbladder tumor is denied.  

An effective date earlier than June 29, 2004, for a 10 
percent rating for a scar, as a residual of a cholecystectomy 
for benign gallbladder tumor, is denied.  


REMAND

In May 2006, the RO issued a rating decision on several 
issues.  At the March 2007 hearing, a timely notice of 
disagreement was received on issues 4 through 8, above.  The 
RO has not had the opportunity to issue a statement of the 
case on these issues.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
issues 4 through 8, above, are REMANDED for the following 
action:

After any necessary development, 
readjudicate (if appropriate) issues 
4 through 8, above.  If any of the 
determinations remain unfavorable to 
the veteran, she and her representative 
should be furnished a SOC.  The veteran 
and her representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


